FILED
                             NOT FOR PUBLICATION                            MAR 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AKM SHAMSUL HAQUE,                               No. 08-71422

               Petitioner,                       Agency No. A095-629-961

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Akm Shamsul Haque, a native and citizen of Bangladesh, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings and review de novo its legal conclusions. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We grant the petition for review and

we remand.

      Substantial evidence does not support the agency’s nexus determination

because Haque’s testimony established that he articulated his political opposition

to rival party members and that the subsequent attacks and extortion were

motivated, at least in part, on account of his political opinion. See Borja v. INS,

175 F.3d 732, 735-37 (9th Cir. 1999) (en banc). Because the agency erred in its

nexus determination, it did not fully consider Haque’s claim of past persecution

and whether Haque has a presumption of future persecution. See Recinos de Leon

v. Gonzales, 400 F.3d 1185, 1191-92 (9th Cir. 2005). Accordingly, we grant the

petition as to Haque’s withholding of removal claim and remand for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12,

16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    08-71422